Detailed Action
This is the first office action on the merits for US application number 16/956,250.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the aid first portion of said second main body is superimposable on a second portion of said first main body of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 1, 22, and 26 is/are objected to because of the following informalities:  
Claim 1 line 1 should read “A cutting guide kit for periacetabular osteotomy, the cutting guide comprising:”
Claim 22 line 1 should read “kit for periacetabular osteotomy, the kit comprising:”.  
Claim 26 should read “to be able to maneuver the aligner”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-4, 6, 8, 10-12, 14-16, and 18-26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Given the many clarity issues identified herein, Examiner suggests further review of the claims for clarity.
Claim(s) 1 is/are unclear with regards to the missing noun prior to ‘extending’ in line 3 and what structure is intended to be extending, i.e. the first main body, the longitudinal opening, or the cutting instrument. Examiner is interpreting this as referring to, and suggests amending as, “a cutting instrument, the longitudinal opening extending from a first end”.
Claim(s) 1 is/are unclear with regards to the missing words prior to ‘in order to’ in line 6 or the intend of the preceding comma. Examiner is interpreting this as referring to, and suggests amending as, “longitudinal opening[[,]] in order to”.
Claim(s) 1 is/are unclear with regards to “fix it thereto through respective fastening members” and to what ‘it’ refers and what is ‘through’ what in lines 7-8. Examiner is interpreting this as referring to the fastening members 7 fixing the main body to bone by extending through the main body and into bone and suggests amending to clarify.
Claim(s) 2 is/are unclear with regards the intended meaning of “shaped on” in line 2 shaping the cutting guide on the bone does not appear to be disclosed. Further, claim(s) 2 recites/recite the limitation "the anatomy of the patient's bone" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to the lower surface having a contour that matches the bone and suggests amending to clarify.
Claim(s) 2 is/are unclear with regards to univocal in line 3; where univocal is defined as “having one meaning only” (https://www.merriam-webster.com/dictionary/univocal). Examiner is interpreting this as referring to a correct and unique position or that there is only a single position which is correct and suggests amending to clarify”.
Claim(s) 4 is/are unclear with regards to each of said positioning and fixing arms has a respective first sleeve and a second sleeve of lines 2-3 as each arm having two sleeves does not appear to be disclosed or shown. Examiner is interpreting this as intended to mean that each arm has a sleeve inside which one of the respective fastening members can be inserted and suggests amending to clarify.
Claim(s) 4 is/are unclear with regards to a respective fastening member in line 3 that is in addition to the respective fastening members of claim 1 lines 7-8 but appears to be intended to be in reference to the respective fastening members of claim 1 lines 7-8. Examiner is interpreting this as referring to, and suggests amending as, “a second sleeve inside which [[a]]one of the respective fastening members can be inserted”.
Claim(s) 6 is/are unclear with regards to a positioning pin in line 2 and the intended structure. That is, Applicant has not provided a definition of ‘pin’ but has used ‘pin’ to refer to very different structures, e.g. a ‘typical fastening member is, for example, a surgical screw, a pin, or a cortical screw (Schanz screw), as can be seen in Figures 1, 3 and 9’ (p. 5 lines 7-8) and ‘a positioning pin 10 projecting from and arranged in proximity to the second end 2b of the first main body 2’ (p. 6 lines 3-4). In light of the specification, how the intended pin structure differs from that of the claimed arm is unclear. Examiner is interpreting the positioning pin as referring to an extension/projection that is similar to the earlier claimed ‘arm’ and suggests amending to clarify.
Claim(s) 6 is/are unclear with regards to either the unusual comma usage or missing nouns prior to ‘projecting’ and ‘in order to’ in line 2. Examiner is interpreting this as referring to, and suggests amending as, “a positioning pin[[,]] projecting from said first main body[[,]] in order to correctly position said first main body on said bone to be cut”.
Claim(s) 6 is/are unclear with regards the intended meaning of “shaped on” in line 3 shaping the cutting guide on the bone does not appear to be disclosed. Further, claim(s) 2 recites/recite the limitation "the anatomy of the patient's bone" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to the lower surface having a contour that matches the bone and suggests amending to clarify.
Claim(s) 6 is/are unclear with regards to univocal in line 4; where univocal is defined as “having one meaning only” (https://www.merriam-webster.com/dictionary/univocal). Examiner is interpreting this as referring to a correct and unique position or that there is only a single position which is correct and suggests amending to clarify”.
Claim(s) 8 is/are unclear with regards to either the unusual comma usage or missing nouns prior to ‘connected’ and ‘suitable for’ in line 2 as well as to what ‘its’ in line 2 is intended to refer as no structure has been claimed as having a ‘longitudinal extension’. Examiner is interpreting this as referring to, and suggests amending as, “a third sleeve[[,]] connected to the first main body the third sleeve suitable for the insertion”.
Claim(s) 8 is/are unclear with regards to a respective fastening member in line 3 that is in addition to the respective fastening members of claim 1 lines 7-8 but appears to be intended to be in reference to the respective fastening members of claim 1 lines 7-8. Examiner is interpreting this as referring to, and suggests amending as, “a second sleeve inside which [[a]]one of the respective fastening members can be inserted”.
Claim(s) 12 is/are unclear with regards to a cutting instrument in line 3 that is in addition to that of claim 1 lines 2-3 as well as the missing noun prior to ‘extending’ in line 3 and what structure is intended to be extending, i.e. the second main body, the longitudinal opening, or the cutting instrument. Examiner is interpreting this as referring to, and suggests amending as, “for the insertion of [[a]]the cutting instrument, the longitudinal opening extending from a first end”.
Claim(s) 12 is/are unclear with regards to a first end in line 5 that is in addition to that of claim 12 line 3 and how many first ends of the second main body are intended to be claimed. Examiner is interpreting this as referring to, and suggests amending as, “a first portion extending from [[a]]said first end to an intermediate section of said second main body”.
Claim(s) 16 is/are unclear with regards to the missing nouns prior to ‘suitable’ in line 2 and ‘positioned’ in line 3 as well as a respective fastening member in line 3 that is in addition to the respective fastening members of claim 1 lines 7-8 but appears to be intended to be in reference to the respective fastening members of claim 1 lines 7-8. Examiner is interpreting this as referring to, and suggests amending as, “a first sleeve[[,]] suitable for the insertion of [[a]]one of the respective fastening members, the first sleeve positioned in proximity to the first end”.
Claim(s) 18 is/are unclear with regards to the missing nouns prior to ‘suitable’ in line 2 and ‘positioned’ in line 3 as well as a respective fastening member in line 3 that is in addition to the respective fastening members of claim 1 lines 7-8 but appears to be intended to be in reference to the respective fastening members of claim 1 lines 7-8. Examiner is interpreting this as referring to, and suggests amending as, “a second sleeve[[,]] suitable for the insertion of [[a]]one of the respective fastening members, the second sleeve positioned in proximity to the first end”.
Claim(s) 19 recites/recite the limitation "said first sleeve of said second main body" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[said]]a first sleeve of said second main body”.
Claim(s) 20 is/are unclear with regards to a positioning pin in line 2 and the intended structure. That is, Applicant has not provided a definition of ‘pin’ but has used ‘pin’ to refer to very different structures, e.g. a ‘typical fastening member is, for example, a surgical screw, a pin, or a cortical screw (Schanz screw), as can be seen in Figures 1, 3 and 9’ (p. 5 lines 7-8) and ‘a positioning pin 10 projecting from and arranged in proximity to the second end 2b of the first main body 2’ (p. 6 lines 3-4). In light of the specification, how the intended pin structure differs from that of the claimed arm is unclear. Examiner is interpreting the positioning pin as referring to an extension/projection that is similar to the earlier claimed ‘arm’ and suggests amending to clarify.
Claim(s) 20 is/are unclear with regards to either the unusual comma usage or missing noun prior to ‘for correctly’ in line 2. Examiner is interpreting this as referring to, and suggests amending as, “positioning pin extending from said second main body, the positioning pin for correctly positioning said second main body on said bone to be cut”.
Claim(s) 20 is/are unclear with regards the intended meaning of “shaped on” in line 5 as shaping the cutting guide on the bone does not appear to be disclosed. Further, claim(s) 20 recites/recite the limitation "the anatomy of the patient's bone" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to the lower surface having a contour that matches the bone and suggests amending to clarify.
Claim(s) 20 is/are unclear with regards to univocal in line 6; where univocal is defined as “having one meaning only” (https://www.merriam-webster.com/dictionary/univocal). Examiner is interpreting this as referring to a correct and unique position or that there is only a single position which is correct and suggests amending to clarify”.
Claim(s) 22 is/are unclear with regards to a plurality of fastening members line 2 and if such is intended to refer to or be in addition to the respective fastening members of claim 1 lines 7-8. Examiner is interpreting this as referring to those of claim 1 and suggests amending to clarify.
Claim(s) 23 is/are unclear with regards to the missing noun prior to ‘shaped’ as well as the intended meaning of “shaped on” in line 2 shaping the cutting guide on the bone does not appear to be disclosed. Further, claim(s) 2 recites/recite the limitation "the patient's anatomy" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to the bases having a contour that matches the bone and suggests amending to clarify.
Claim(s) 23 is/are unclear with regards to the missing noun between ‘each’ and ‘suitable’ in line 3. Examiner is interpreting this as referring to, and suggests amending as, “each of the bases suitable”.
Claim(s) 24 is/are unclear with regards to the unusual comma usage or missing nouns prior to ‘connected’ in line 2 and ‘shaped’ in line 2, the intended meaning of “shaped on” in line 2, antecedent basis support for ‘said bases’ in line 2, ‘the basis of the new” in lines 2-3, ‘the two parts’ in line 3, and ‘the basis of the final “ in lines 5-6 as well as the sentence ending in a verb. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 25 is/are unclear with regards to one of the two fastening members in line 2 and if such is intended to refer to or be in addition to the plurality of fastening members of claim 22 line 2 or the respective fastening members of claim 1 lines 7-8. Examiner is interpreting this as referring to the previously recited fastening members and suggests amending to clarify.
Claim(s) 25 is/are unclear with regards to said first resting base in lines 2-3 and if such is intended to refer to or be in addition to said resting bases of claim 24 line 2 or the first resting base of claim 25 lines 1-2. Examiner is interpreting this as referring to, and suggests amending lines 1-2 as, “a first resting base of said bases has a side openining”.
Claim(s) 26 is/are unclear with regards to the two fastening members in line 2 and if such is intended to refer to or be in addition to the one of the two fastening members of claim 25 line 3, the plurality of fastening members of claim 22 line 2, or the respective fastening members of claim 1 lines 7-8. Examiner is interpreting this as referring to the previously recited fastening members and suggests amending to clarify.
Claim(s) 3, 10, 11, 14, and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 11, and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanada et al. (JP 6324194, hereinafter “Hanada” and corresponding machine English translation).
As to claim 1, Hanada discloses a cutting guide (2) capable of use for periacetabular osteotomy (Figs. 1-16), the cutting guide comprising: at least a first main body (2, Fig. 6) having a longitudinal opening (23) capable of use for the insertion of a cutting instrument (of 7 as disclosed in Translation ¶29), the longitudinal opening extending from a first end (Fig. 6) to a second end (Fig. 6) of said first main body (Fig. 6) and at least two positioning and fixing arms (lowest left and right arms as labeled on the illustrations of Figs. 6a and 6b) extending away from said first main body from opposite sides with respect to said longitudinal opening (Fig. 6) in order to correctly position said first main body on a bone (due to contours of 21 as disclosed in Translation ¶s 19, 23, 24, and 27, Fig. 6; where Translation ¶27 discloses that fitting surface 21 functions in the same manner as the first embodiment, Translation ¶19, 23, and 24 disclose that fitting surface 11 is fitted to the bone surface to match the shape of the bone surface) and fix it thereto through respective fastening members (16s inserted through 25s, Figs. 3 and 6, Translation ¶s 22 and 27, where Translation ¶27 discloses that rod insertion hole 25 functions in the same manner as the first embodiment, Translation ¶22 discloses rod 16 insertion in rod insertion hole 15 that fixes the bone cutting assisting member to the bone).
As to claim 2, Hanada discloses that each of said positioning and fixing arms presents a lower surface (21) shaped on an anatomy of a patient's bone to allow correct and univocal positioning (Translation ¶s 19, 23, 24, and 27, Fig. 6; where Translation ¶27 discloses that fitting surface 21 functions in the same manner as the first embodiment, Translation ¶s 19, 23, and 24 disclose that fitting surface 11 is fitted to the bone surface to match the shape of the bone surface), and at least one fastener lip (due to contours of 21 as disclosed in Translation ¶s 19, 23, 24, and 27, Fig. 6) capable of use for grasping an edge of the bone to be cut (due to contours of 21 as disclosed in Translation ¶s 19, 23, 24, and 27, Fig. 6); said positioning and fixing arms extending towards said first end of said first main body (Fig. 6).
As to claim 3, Hanada discloses that said first main body has a first portion (Fig. 6) extending from said first end to an intermediate section (central portion as shown in Fig. 6, Fig. 6), and a second portion (Fig. 6) extending from said intermediate section to said second end (Fig. 6).
As to claim 6, Hanada discloses a positioning pin (upper arm as labeled on the illustrations of Figs. 6a and 6b) projecting from said first main body in order to correctly position said first main body on said bone to be cut (due to contours of 21 as disclosed in Translation ¶s 19, 23, 24, and 27, Fig. 6; where Translation ¶27 discloses that fitting surface 21 functions in the same manner as the first embodiment, Translation ¶19, 23, and 24 disclose that fitting surface 11 is fitted to the bone surface to match the shape of the bone surface), wherein said positioning pin has a lower surface (21) shaped to match an anatomy of a patient's bone to allow correct and univocal positioning (Translation ¶s 19, 23, 24, and 27, Fig. 6; where Translation ¶27 discloses that fitting surface 21 functions in the same manner as the first embodiment, Translation ¶19, 23, and 24 disclose that fitting surface 11 is fitted to the bone surface to match the shape of the bone surface), and at least one fastener lip (due to contours of 21 as disclosed in Translation ¶s 19, 23, 24, and 27, Fig. 6) capable of use for grasping an edge of the bone to be cut (due to contours of 21 as disclosed in Translation ¶s 19, 23, 24, and 27, Fig. 6), said positioning pin being located in proximity to said second end of said first main body (Fig. 6). 
As to claim 11, Hanada discloses that said first main body has a curvilinear shape (Fig. 6). 
As to claim 22, Hanada discloses that a kit (Figs. 6 and 7, Translation ¶48) for periacetabular osteotomy, the kit comprising: a cutting guide (2) according to claim 1 (as detailed above), a plurality of fastening members (6s inserted through 25, Figs. 3 and 6, Translation ¶s 22 and 27, where Translation ¶27 discloses that rod insertion hole 25 functions in the same manner as the first embodiment, Translation ¶22 discloses rod 16 insertion in rod insertion hole 15 that fixes the bone cutting assisting member to the bone), which can be inserted in said cutting guide in a first operating cutting step (Figs. 3 and 6, Translation ¶s 22 and 27), and an aligner (5, Fig. 8), which can be coupled to said fastening members in a second operating realignment step (Fig. 8b).
As to claim 23, Hanada discloses that said aligner has a first resting base (51) and a second resting base (52) shaped to match the patient's anatomy (Translation ¶s 43 and 44), each of the bases suitable to rest on a respective part of the cut bone (Translation ¶s 43 and 44); said resting bases being able to be coupled to said fastening members (Fig. 8b, Translation ¶41). 
As to claim 24, Hanada discloses that said aligner comprises a connecting bridge (512s) connected to resting bases (51, 52, Figs. 8a and 8b), the connecting bridge shaped to match a new and correct inclination of cut bone portions relative to one another (Figs. 8a and 8b, Translation ¶s 43-47); said connecting bridge defining a distance between said resting bases and a mutual inclination of the bases relative to one another to achieve a desired final arrangement of the cut bone portions (Figs. 8a and 8b, Translation ¶s 43-47).
As to claim 25, Hanada discloses that a first resting base of said bases (52) has a side opening (see illustration of Fig. 8a, shown in Fig. 8b holding the fixing rods of Translation ¶41) capable of allowing the insertion of one of the two fastening members (shown in Fig. 8b holding the fixing rods of Translation ¶41); said first resting base being able to be coupled to a bushing (Figs. 8a and 8b shows such comprising holes for coupling to a fixation rod; thus, such is able to be coupled to a bushing if one so chooses to use an appropriately sized bushing, e.g. to reduce friction between the aligner and the rod) capable of use for fixing with said fastening member (Fig. 8b). 


    PNG
    media_image1.png
    768
    663
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    750
    880
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    752
    991
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    766
    1032
    media_image4.png
    Greyscale


Claim(s) 1, 12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kehres et al. (US 2015/0320430, hereinafter “Kehres”).
As to claim 1, Kehres discloses a cutting guide (Figs. 3-9) capable of use for periacetabular osteotomy (Figs. 3 and 4 show use on bone), the cutting guide comprising:  at least a first main body (54) having a longitudinal opening (76) capable of use for the insertion of a cutting instrument (¶43), the longitudinal opening extending from a first end (Fig. 5) to a second end (Fig. 5) of said first main body (Fig. 5) and at least two positioning and fixing arms (see left-most arms as labeled on the illustration of Fig. 6) extending away from said first main body from opposite sides with respect to said longitudinal opening (Figs. 3, 5, and 6) in order to correctly position said first main body on a bone (Fig. 3) and fix it thereto through respective fastening members (88s, Fig. 3). 
As to claim 12, Kehres discloses a second main body (56) having a longitudinal opening (100) capable of use for the insertion of the cutting instrument (¶48), the longitudinal opening extending from a first end (Fig. 3) to a second end (Fig. 3) of said second main body (Fig. 3), wherein said second main body has a first portion (Fig. 3) extending from said first end (Fig. 3) to an intermediate section of said second main body (central portion as shown in Fig. 3), and a second portion (Fig. 3) extending from said intermediate section to said second end of said second main body (Fig. 3). 
As to claim 14, Kehres discloses that said first portion of said second main body is capable of being superimposed on a second portion (Fig. 3) of said first main body (Fig. 3).
As to claim 15, Kehres discloses that said second main body has a curvilinear shape (Fig. 3, ¶47).

    PNG
    media_image5.png
    712
    981
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanada in view of Bollinger (US 2014/0163565).
As to claims 4 and 10, Hanada discloses the invention of claim 1 as well as most of the arms have a sleeve (see illustration of Fig. 6a) inside which one of the respective fastening members can be inserted (16s inserted through 25s, Figs. 3 and 6, Translation ¶s 22 and 27, where Translation ¶27 discloses that rod insertion hole 25 functions in the same manner as the first embodiment, Translation ¶22 discloses rod 16 insertion in rod insertion hole 15 that fixes the bone cutting assisting member to the bone).
Hanada is silent to each of said sleeves has a side opening to allow the disengagement of the first main body from the fastening members. As to claim 10, Hanada is silent to a bushing that can be connected to each respective sleeve to achieve a stable connection between said first main body and said fastening member.
Bollinger teaches a similar acetabular guide (100, Figs. 1A-2B, abstract) comprising: at least a first main body (100, Figs. 1A and 1B) having an opening (106s, 134); a positioning and fixing arm (see illustration of Fig. 1B, ¶43) extending away from said first main body in order to correctly position said first main body on a bone (Figs. 2A and 2B, ¶41) and fix it thereto through respective fastening members (230, Fig. 2A, ¶37), wherein each arm has a sleeve (see illustration of Fig. 1B, i.e. generally cylindrical portion of 120, ¶41) inside which one of the respective fastening members can be inserted (Fig. 2A, ¶37), wherein each of the sleeve has a side opening (133) capable of use to allow the disengagement of the first main body from the fastening members (¶43). As to claim 10, Bollinger teaches a bushing (122) that can be connected to each respective sleeve to achieve a stable connection between said first main body and said fastening members (Figs. 2A and 2B, ¶42).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify each arm as disclosed by Hanada to include a sleeve with a side opening and a bushing as taught by Bollinger in order to allow the patient-specific acetabular guide to be removed from the pelvis of the patient without removing the fastening members inserted into the pelvis, i.e. enabling the patient-specific acetabular guide to be able to be removed by side or lateral motion relative to the side opening in addition to being able to be removed by motion along the fastening member (Bollinger ¶43) and provide and maintain stability during the insertion of the fastening member (Bollinger ¶42).

    PNG
    media_image6.png
    705
    816
    media_image6.png
    Greyscale


As to claim 8, Hanada discloses the invention of claim 1 as well as a third sleeve (central-most arm as labeled on the illustrations of Figs. 6a and 6b) connected to the first main body (Figs. 6a and 6b), the third sleeve capable of use suitable for the insertion of one of the respective fastening members (16s inserted through 25s, Figs. 3 and 6, Translation ¶s 22 and 27, where Translation ¶27 discloses that rod insertion hole 25 functions in the same manner as the first embodiment, Translation ¶22 discloses rod 16 insertion in rod insertion hole 15 that fixes the bone cutting assisting member to the bone) to provide a third point (Figs. 6a and 6b) capable of use for connecting said first main body to the bone to be cut (due to contours of 21 as disclosed in Translation ¶s 19, 23, 24, and 27, Fig. 6; where Translation ¶27 discloses that fitting surface 21 functions in the same manner as the first embodiment, Translation ¶19, 23, and 24 disclose that fitting surface 11 is fitted to the bone surface to match the shape of the bone surface).
Hanada is silent to said third sleeve has a side opening to allow the disengagement of said first main body from the respective fastening member inserted in said third sleeve. 
Bollinger teaches a similar acetabular guide (100, Figs. 1A-2B, abstract) comprising: at least a first main body (100, Figs. 1A and 1B) having an opening (106s, 134); a positioning and fixing arm (see illustration of Fig. 1B, ¶43) extending away from said first main body in order to correctly position said first main body on a bone (Figs. 2A and 2B, ¶41) and fix it thereto through respective fastening members (230, Fig. 2A, ¶37), wherein each arm has a sleeve (see illustration of Fig. 1B, i.e. generally cylindrical portion of 120, ¶41) connected to the first main body (Fig. 1B) capable of use for the insertion of one of the respective fastening members (Fig. 2A, ¶37), wherein said sleeve has a side opening (133) capable of use to allow the disengagement of the first main body from the fastening members inserted in the sleeve (¶43); and a bushing (122) that can be connected to each respective sleeve to achieve a stable connection between said first main body and said fastening members (Figs. 2A and 2B, ¶42).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the third sleeve as disclosed by Hanada by adding a side opening and a bushing as taught by Bollinger in order to allow the patient-specific acetabular guide to be removed from the pelvis of the patient without removing the fastening members inserted into the pelvis, i.e. enabling the patient-specific acetabular guide to be able to be removed by side or lateral motion relative to the side opening in addition to being able to be removed by motion along the fastening member (Bollinger ¶43) and provide and maintain stability during the insertion of the fastening member (Bollinger ¶42).

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanada in view of Burkinshaw et al. (US 6,007,537, hereinafter “Burkinshaw”).
As to claim 26, Hanada discloses the invention of claim 25 as well as said fastening members being able to be used to maneuver the aligner connected to said fastening members via said bushing and correctly position the two parts of the bone relative to one another (Translation ¶s 44-47).
Hanada is silent to a pair of handles suitable to be fitted over said fastening members.
Burkinshaw teaches a kit (Figs. 1-10) comprising a cutting guide (20, 10, Figs. 1 and 6), fastening members (28s) capable of being used to maneuver the cutting guide (Fig. 6, col. 3 lines 4-6), and a pair of handles (26s) suitable to be fitted over said fastening members (Fig. 6, col. 3 lines 2-6).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the fastening members/rods as disclosed by Hanada by adding handles as taught by Burkinshaw in order to provide easier grasping by the surgeon due to the larger diameter and extended length (Burkinshaw Figs. 1 and 6). 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kehres in view of Bollinger.
As to claim 16, Kehres discloses the invention of claim 12 as well as that after implantation of the fastening members, the first main body is removed and the second main body mated with the fastening members (¶47).
Kehres is silent to said second main body has a first sleeve suitable for the insertion of one of the respective fastening members, the first sleeve positioned in proximity to the first end of said second main body, wherein said first sleeve of said second main body has a side opening to allow the disengagement of the second main body from the respective fastening member inserted in said first sleeve.  
Bollinger teaches a similar guide (100, Figs. 1A-2B, abstract) comprising: at least a second main body (100, Figs. 1A and 1B) having an opening (106s, 134); a positioning and fixing arm (see illustration of Fig. 1B, ¶43) extending away from said second main body in order to correctly position said second main body on a bone (Figs. 2A and 2B, ¶41) and fix it thereto through respective fastening members (230, Fig. 2A, ¶37), wherein each arm of said second main body has a sleeve (see illustration of Fig. 1B, i.e. generally cylindrical portion of 120, Figs. 1B, ¶41) capable of use for the insertion of one of the respective fastening members (Fig. 2A, ¶37), wherein said sleeve positioned in proximity to the first end of said second main body (Figs. 1A), wherein said sleeve of said second main body has a side opening (133) capable of use to allow the disengagement of the second main body from the respective fastening member inserted in the sleeve (¶43); and a bushing (122) that can be connected to each respective sleeve to achieve a stable connection between said first main body and said fastening members (Figs. 2A and 2B, ¶42).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the second main body as disclosed by Kehres by adding an arm with a sleeve having a side opening and a bushing as taught by Bollinger in order to allow the guide to be removed from the bone of the patient without removing the fastening members inserted into the bone, i.e. enabling the guide to be able to be removed by side or lateral motion relative to the side opening in addition to being able to be removed by motion along the fastening member (Bollinger ¶43) and provide and maintain stability during the insertion of the fastening member (Bollinger ¶42).

Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kehres.
As to claim 18, Kehres discloses the invention of claim 12 as well as the second main body positioned in proximity to the first end of said second main body (Fig. 3) and that after implantation of the fastening members, the first main body is removed and the second main body mated with the fastening members (¶47).
Kehres is silent to said second main body has a second sleeve suitable for the insertion of one of the respective fastening members. 
Kehres teaches a cutting guide (54) having a longitudinal opening (76) capable of use for the insertion of a cutting instrument (¶43), the longitudinal opening extending from a first end (Fig. 5) to a second end (Fig. 5) of said first main body (Fig. 5) and at least two positioning and fixing arms (see left-most arms as labeled on the illustration of Fig. 6) extending away from said longitudinal opening from opposite sides with respect to said longitudinal opening (Figs. 3, 5, and 6) in order to correctly position said cutting guide on a bone (Fig. 3) and fix it thereto through respective fastening members (88s, Fig. 3); wherein the cutting guide has a first sleeve and a second sleeve (see illustration of Fig. 6) capable of use for the insertion of one of the respective fastening members (Fig. 3). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the second main body as disclosed by Kehres by adding arms with sleeves as taught by Kehres in order to allow the guide to mate with the bone (Kehres ¶44) and improve the stability of the second main body along the fastening members.

As to claim 20, Kehres discloses the invention of claim 12.
Kehres is silent to a positioning pin extending from said second main body, the positioning pin for correctly positioning said second main body on said bone to be cut; said positioning pin being located in proximity to the intermediate section of said second main body, wherein said positioning pin has a lower surface shaped on the anatomy of the patient's bone to allow correct and univocal positioning, and at least one fastener lip for grasping an edge of the bone to be cut.
Kehres teaches a cutting guide (54) having a longitudinal opening (76) capable of use for the insertion of a cutting instrument (¶43), the longitudinal opening extending from a first end (Fig. 5) to a second end (Fig. 5) of said first main body (Fig. 5) and at least two positioning and fixing arms (see left-most arms as labeled on the illustration of Fig. 6) extending away from the longitudinal opening from opposite sides with respect to said longitudinal opening (Figs. 3, 5, and 6) in order to correctly position said cutting guide on a bone (Fig. 3) and fix it thereto through respective fastening members (88s, Fig. 3); wherein the cutting guide has a first sleeve and a second sleeve (see illustration of Fig. 6) capable of use for the insertion of one of the respective fastening members (Fig. 3), and a positioning pin (see right-most arm as labeled on the illustration of Fig. 6) extending from said second main body (Fig. 6), the positioning pin capable of use for correctly positioning said cutting guide on said bone to be cut (Figs. 6, ¶44); said positioning pin being located in proximity to an intermediate section of said cutting guide (Fig. 6), wherein said positioning pin has a lower surface (Fig. 6) shape to match an anatomy of a patient's bone to allow correct and univocal positioning (Fig. 6, ¶44), and at least one fastener lip (see illustration of Fig. 6) capable of use for grasping an edge of the bone to be cut (due to the shown shape, Fig. 6).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the second main body as disclosed by Kehres by adding positioning pin as taught by Kehres in order to allow the guide to mate with the bone (Kehres ¶44) and improve the stability of the second main body along the fastening members.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kehres in view of Bollinger.
As to claim 19, the combination of Kehres discloses the invention of claim 18 as well as a first sleeve of said second main body (Kehres Figs 3; Kehres Figs. 5 and 6) and that after implantation of the fastening members, the first main body is removed and the second main body mated with the fastening members (¶47).
Kehres is silent to the first sleeve of said second main body is connected to a bushing to provide a stable connection between said second main body and the respective fastening member.  
Bollinger teaches a similar guide (100, Figs. 1A-2B, abstract) comprising: at least a second main body (100, Figs. 1A and 1B) having an opening (106s, 134); a positioning and fixing arm (see illustration of Fig. 1B, ¶43) extending away from said second main body in order to correctly position said second main body on a bone (Figs. 2A and 2B, ¶41) and fix it thereto through respective fastening members (230, Fig. 2A, ¶37), wherein each arm of said second main body has a sleeve (see illustration of Fig. 1B, i.e. generally cylindrical portion of 120, Figs. 1B, ¶41) capable of use for the insertion of one of the respective fastening members (Fig. 2A, ¶37), wherein said sleeve positioned in proximity to the first end of said second main body (Figs. 1A), wherein said sleeve of said second main body has a side opening (133) capable of use to allow the disengagement of the second main body from the respective fastening member inserted in the sleeve (¶43); and the sleeve of said second main body is connected to a bushing (122) capable of use to provide a stable connection between said second main body and the respective fastening member (Figs. 2A and 2B, ¶42).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the second main body as disclosed by the combination of Kehres by adding a sleeve side opening and a bushing as taught by Bollinger in order to allow the guide to be removed from the bone of the patient without removing the fastening members inserted into the bone, i.e. enabling the guide to be able to be removed by side or lateral motion relative to the side opening in addition to being able to be removed by motion along the fastening member (Bollinger ¶43) and provide and maintain stability during the insertion of the fastening member (Bollinger ¶42).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892, Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775